 
Exhibit 10.5


EMPLOYMENT AGREEMENT

 
This Employment Agreement (this “Agreement”) is entered into as of March 25,
2011, by and between Indilinx Co., Ltd. (the “Company”), a wholly owned
subsidiary of OCZ Technology Group, Inc. (“OCZ”), and Hyun Mo Chung, a citizen
of the Republic of Korea (“Employee”).  The effective date of this Agreement
(the “Effective Date”) shall be the Closing Date, as defined in that certain
Share Purchase Agreement by and among the Company, OCZ, and the other parties
thereto (the “Purchase Agreement”).
 
The parties agree as follows:
 
1.    Employment.  Company hereby employs Employee, and Employee hereby accepts
such employment, upon the terms and conditions set forth herein.
 
2.  Duties.
 
2.1         Position.  Employee is employed as Chief Technology Officer of the
Company and Senior Vice President of R&D of OCZ and shall have the duties and
responsibilities assigned by Company’s Board of Directors (the “Board”) both
upon initial hire and as may be reasonably assigned from time to time.  Employee
shall perform faithfully and diligently all duties assigned to
Employee.  Company reserves the right to modify Employee’s position and duties
at any time in its sole and absolute discretion within the Company including its
affiliates and subsidiaries.
 
2.2        Best Efforts/Full-time.  Employee will expend Employee’s best efforts
on behalf of Company, and will abide by all policies and decisions made by
Company, as well as all applicable laws, regulations or ordinances.  Employee
will act in the best interest of Company at all times.  Employee shall devote
Employee’s full business time and efforts to the performance of Employee’s
assigned duties for Company, unless Employee notifies the Board in advance of
Employee’s intent to engage in other paid work and receives the Board’s express
written consent to do so.
 
3.   Term.  The employment relationship pursuant to this Agreement shall be for
an initial term commencing on the Effective Date and continuing for a period of
two (2) years unless terminated in accordance with Section 7 below.  In
addition, the Company reserves the right to modify Employee’s compensation,
position, duties or reporting relationship to meet business needs and to decide
on appropriate discipline.
 
4.   Compensation.
 
4.1  Base Salary.  As compensation for Employee’s performance of Employee’s
duties hereunder, Company shall pay to Employee an initial Base Salary of
165,000,000 Korean Won per year, payable in accordance with the normal payroll
practices of Company, less required deductions for applicable government
withholding tax, social security and all other employment taxes and payroll
deductions.  In the event Employee’s employment under this Agreement is
terminated by either party, for any reason, Employee will earn the Base Salary
prorated to the date of termination.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2  Incentive Compensation.  Employee will be eligible to earn incentive
compensation of up to 17% of Base Salary in accordance with the Company’s
Executive Bonus Plan, the terms, amount and payment of which shall be determined
by Company in its sole and absolute discretion.
 
4.3  Stock Options.  Subject to the Board’s approval, Employee will be granted a
stock option to purchase 150,000 shares of OCZ’s Common Stock under OCZ’s 2004
Stock Incentive Plan (the “Plan”) at an exercise price equal to the fair market
value of that stock on the date of the grant (the “Option”) .  The Option will
be subject to the terms and conditions of the Plan and the standard stock option
agreement provided pursuant to the Plan, which Employee will be required to sign
as a condition of receiving the Option. The Option will become fully vested if
there is a “Change of Control” (defined below) after which Employee terminates
such Employee’s employment because of a material reduction in duties or is
terminated within one year of such Change of Control other than for “Cause”
(defined below).  For purposes of this Agreement, The term “Change of Control”
shall mean (i) the consummation of the sale or disposition by the OCZ of all or
substantially all of the OCZ’s assets or (ii) the consummation of a merger or
consolidation of the OCZ with any other corporation or entity, other than a
merger or consolidation which would result in the voting securities of the OCZ
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) directly or indirectly at least fifty percent
(50%) of the total voting power represented by the voting securities of the OCZ
or such surviving entity or its parent outstanding immediately after such merger
or consolidation.
 
4.4      Performance and Salary Review.  The Board will periodically review
Employee’s performance.  Adjustments to salary or other compensation, if any,
will be made by the Board in its sole and absolute discretion.
 
5.           Customary Fringe Benefits.  Employee will be eligible for all
customary and usual fringe benefits generally available to employees of Company
subject to the terms and conditions of Company’s benefit plan
documents.  Company reserves the right to change or eliminate the fringe
benefits on a prospective basis, at any time, effective upon notice to Employee.
 
6.      Business Expenses.  Employee will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Employee’s duties
on behalf of Company.  To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Termination of Employee’s Employment.
 
7.1      Termination for Cause.  Notwithstanding any term stated in Section 3,
Company may terminate Employee’s employment immediately at any time for
Cause.  In the event Employee’s employment is terminated for Cause, Employee
shall be entitled to receive only the Base Salary then in effect, prorated to
the date of termination, as well as any accrued but unused vacation, paid time
off (“PTO”) or statutory severance payments.  All other Company obligations to
Employee pursuant to this Agreement will become automatically terminated and
completely extinguished.  For purposes of this Agreement, Cause shall mean
(a) Employee’s theft, dishonesty, willful misconduct, breach of fiduciary duty
for personal profit, or falsification of any Company documents or records;
(b) Employee’s material failure to abide by the Company’s written policies
relating to confidentiality and reasonable workplace conduct; (c) Employee’s
unauthorized use, misappropriation, destruction or diversion of any material
asset or corporate opportunity of the Company (including, without limitation,
Employee’s improper use or disclosure of the Company’s confidential or
proprietary information); (d) any intentional act by Employee which has a
material detrimental effect on the Company’s reputation or business, (e) any
material breach by Employee of this Agreement and any other agreement between
the Company and Employee, including without limitation, the Purchase Agreement,
the Company’s Employee Nondisclosure and Assignment Agreement, any Restrictive
Covenant Agreement and stock option agreement, which breach is not cured within
15 days after Employee receives notice from the Board specifying said breach; or
(f) Employee’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs Employee’s ability to perform such Employee’s duties
with the Company.
 
7.2      Voluntary Termination.  Notwithstanding any term stated in Section 3,
Employee may voluntarily resign Employee’s position with Company, at any time,
on thirty (30) days’ advance written notice.  Except as otherwise provided in
Section 4.3, in the event Employee terminates such Employee’s employment for any
reason, Employee shall be entitled to receive only the Base Salary then in
effect for the thirty-day notice period, prorated to the date of termination, as
well as any accrued but unused vacation, PTO or statutory severance
payments.  Company may elect to waive the thirty-day notice period and accept
Employee’s earlier resignation or to relieve Employee of such Employee’s duties
at any time after notice of resignation.  All other Company obligations to
Employee pursuant to this Agreement will become automatically terminated and
completely extinguished.
 
7.3      Termination Without Cause by the Company.  Notwithstanding any term
stated in Section 3, Company may terminate Employee’s employment under this
Agreement without Cause at any time.  In the event of such termination prior to
the second anniversary of this Agreement, in addition to receiving Base Salary
then in effect, prorated to the date of termination, along with any accrued but
unused vacation, PTO or statutory severance payments, the Company shall also pay
Employee the Employee’s Base Salary for the remainder of the initial term of
this Agreement payable in accordance with Company’s standard payroll cycle or in
a lump sum occurring 60 days following the termination date but only if Employee
signs a confidential general release of all claims in favor of the Company which
must become effective on or before the 60th day following the termination.  If
Employee is terminated on and after the second anniversary of this Agreement, no
additional payment shall be owed or made.  In the event Employee was terminated
without Cause and covered under the Company’s group health plan at the time of
Employee’s termination of employment and such Employee timely elects to continue
such Employee’s group health coverage under federal/state law (COBRA), if
applicable, the Company will reimburse Employee for such COBRA premiums until
the earlier of (i) Employee’s coverage under another employer’s group health
plan or (ii) until the last day of the Severance Period (defined below).  All
payments referred to in this Section 7.3, shall be paid in equal monthly
installments beginning on the first payday following the effective date of the
general of claims noted above and thereafter, in accordance with Company’s
regular payroll cycle until all such amounts are paid in full (the “Severance
Period”).  All payments referred to in this Section 7.3 shall be reduced by
applicable withholding.
 
 
3

--------------------------------------------------------------------------------

 
 

 
8.
No Conflict of Interest.  During the term of Employee’s employment with Company
and during the Severance Period, Employee must not engage in any work, paid or
unpaid, that creates an actual conflict of interest with Company.  Such work
shall include, but is not limited to, directly or indirectly competing with
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during the term of Employee’s
employment with Company, as may be determined by the Board in its sole
discretion.  If the Board believes such a conflict exists during the term of
this Agreement, the Board may ask Employee to choose to discontinue the other
work or resign employment with Company.  If the Board believes such a conflict
exists during any period in which Employee is receiving payments pursuant to
this Agreement, the Board may ask Employee to choose to discontinue the other
work.  In addition, Employee agrees not to refer any client or potential client
of Company to competitors of Company, without obtaining Company’s prior written
consent, during the term of Employee’s employment and during the Severance
Period.

 

 
9.
Confidentiality and Proprietary Rights.  Employee agrees to read, sign and abide
by Company’s Employee Nondisclosure and Assignment Agreement, which is provided
with this Agreement and incorporated herein by reference.

 

 
10.
Injunctive Relief.  Employee acknowledges that Employee’s breach of the
covenants contained in Sections 8 and 9 (collectively, “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief in compliance with the relevant procedural laws.

 

 
11.
Agreement to Arbitrate.  To the fullest extent permitted by law, Employee and
Company agree to arbitrate any controversy, claim or dispute between them
arising out of or in any way related to this Agreement, the employment
relationship between Company and Employee and any disputes upon termination of
employment, including but not limited to breach of contract, tort,
discrimination, harassment, wrongful termination, demotion, discipline, failure
to accommodate, family and medical leave, compensation or benefits claims,
constitutional claims; and any claims for violation of any applicable local,
state or federal law, statute, regulation or ordinance or common law.  Claims
for workers’ compensation, unemployment insurance benefits, breach of Company’s
Employee Nondisclosure and Assignment Agreement and Company’s right to obtain
injunctive relief pursuant to Section 10 above are excluded.  For the purpose of
this agreement to arbitrate, references to the “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this agreement shall apply to them to the extent Employee’s claims
arise out of or relate to their actions on behalf of Company.

 
 
4

--------------------------------------------------------------------------------

 
 
11.1       Consideration.  The mutual promise by Company and Employee to
arbitrate any and all disputes between them (except for those referenced above)
rather than litigate them before the courts or other bodies, provides the
consideration for this agreement to arbitrate.
 
11.2       Initiation of Arbitration.  Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims.  In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.
 
11.3       Arbitration Procedure.  The arbitration will be conducted in Seoul,
Korea by a single neutral arbitrator and in accordance with the then current
rules for resolution of employment disputes of the Korean Commercial Arbitration
Board or Central Labor Committee.  The parties are entitled to representation by
an attorney or other representative of their choosing.  The arbitrator shall
have the power to enter any award that could be entered by a judge of the trial
court of the Republic of Korea, and only such power, and shall follow the
law.  The parties agree to abide by and perform any award rendered by the
arbitrator.  The arbitrator shall issue the award in writing and therein state
the essential findings and conclusions on which the award is based.  Judgment on
the award may be entered in any court having jurisdiction thereof.
 

 
12.
Restrictive Covenant Agreement.  Employee shall have entered into a Restrictive
Covenant Agreement in substantially the form of attached hereto as Exhibit A.

 
13.         General Provisions.
 
13.1       Successors and Assigns.  The rights and obligations of Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company.  Employee shall not be entitled to assign any
of Employee’s rights or obligations under this Agreement.
 
13.2       Waiver.  Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
 
13.3       Attorneys’ Fees.  Each side will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party.
 
 
5

--------------------------------------------------------------------------------

 
 
13.4       Severability.  In the event any provision of this Agreement is found
to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
13.5       Interpretation; Construction.  The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement.  Employee acknowledges that this Agreement has been drafted by legal
counsel representing Company only and not Employee, but Employee has
participated in the negotiation of its terms.  Furthermore, Employee
acknowledges that Employee has had an opportunity to review and revise this
Agreement and have it reviewed by legal counsel, if desired, and, therefore, any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.
 
13.6       Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the Republic of Korea.  Each party consents to the
jurisdiction and venue of the Seoul Central District Court, in any action, suit,
or proceeding arising out of or relating to this Agreement.
 
13.7       Notices.  Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy, facsimile or
other electronic transmission (including e-mail) upon acknowledgment of receipt
of electronic transmission; or (d) by certified or registered mail, return
receipt requested, upon verification of receipt.  Notice shall be sent to the
addresses set forth below, or such other address as either party may specify in
writing.
 
13.8       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Execution and delivery
of this Agreement by facsimile or other electronic transmission in PDF format
shall constitute due execution and delivery for all purposes.
 
13.9       Survival.  Sections 8 (“No Conflict of Interest”), 9
(“Confidentiality and Proprietary Rights”), 10 (“Injunctive Relief”), 11
(“Arbitration”), 13 (“General Provisions”) and 14 (“Entire Agreement”) of this
Agreement shall survive Employee’s employment by Company.
 
 
6

--------------------------------------------------------------------------------

 
 
 
14.
Entire Agreement.  This Agreement, including the Restrictive Covenant Agreement
described in Section 12 of this Agreement, the Company Employee Nondisclosure
and Assignment Agreement incorporated herein by reference and OCZ’s 2004 Stock
Incentive Plan and related option documents described in Section 4.3 of this
Agreement, constitutes the entire agreement between the parties relating to this
subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
Agreement may be amended or modified only with the written consent of Employee
and the Board of Company.  No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

 
(Remainder of Page Intentionally Left Blank; Signature Page Follows)
 
 
7

--------------------------------------------------------------------------------

 
 
THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 

 
EMPLOYEE
   
Dated: ________________________
By:
/s/ Hyun Mo Chung
 
Name:   Hyun Mo Chung




 
Address:
             
INDILINX CO., LTD.
   
Dated: ________________________
By:
/s/ Bumsoo Kim
 
Name: Bumsoo Kim
 
Its: President and CEO




 
Address:
       

 
[Signature Page to Employment Agreement]
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Restrictive Covenant Agreement (Korean Employees)
 
 
1

--------------------------------------------------------------------------------

 